DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 1-4, 6, 8, 9, 12, 15, 35-57, and 59-62 are pending. Claims 3-6, 8, 9, 12, 15, 35-57, and 59-62 are withdrawn. Claims 5, 7, 10, 11, 13, 14, 16-34, and 58 are canceled. Claims 1 and 2 are currently under examination. 
The amendment filed on 02/12/2021 in response to the Non-Final office Action of 11/12/2020 is acknowledged and has been entered.


Action Summary
	Claims 1 and 2  rejected under 35 U.S.C. 103 as being un-patentable over Podyminogin et al, Nucleic Acids Research, 1993, Vo. 21, No. 25, 5950-5956 are withdrawn in light of claim amendment.


			New Rejection necessitated by claim amendment
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1 and 2 are rejected under 35 U.S.C. 103 as being un-patentable over Podyminogin et al, Nucleic Acids Research, 1993, Vo. 21, No. 25, 5950-5956 in view of Sizovs et al., Top Curr Chem. 2010; 296: 131–190.
Podyminogin et al teach antisense oligonucleotide derivatives capable for new therapeutics, including compounds, 

    PNG
    media_image1.png
    123
    178
    media_image1.png
    Greyscale
 in and RNA reaction mixture that contains sodium chloride, see page 5950, first col, “Introduction Section”, and page 5951, Fig. 2 and Cleavage conditions of RNA Section. The term “therapeutics” of the prior art reads on the claimed pharmaceutical composition. 
Podyminogin et al do not teach the elected compound

    PNG
    media_image2.png
    403
    1496
    media_image2.png
    Greyscale

However, in the absence of showing unobvious results and even though the compounds taught by the prior art is excluded by the claimed proviso, it would have been obvious to one of ordinary skill in the art at the time of the invention when faced with Podyminogin et al to make the instantly claimed derivatives of a known product. The instantly claimed compounds and prior art compounds are common derivatives known as isomers. Compounds which are position 
Prior art structures do not have to be true homologs or isomers to render structurally similar compounds prima facie obvious. In re Payne, 606 F.2d 303, 203 USPQ 245 (CCPA 1979) Claimed and prior art compounds were both directed to dicarboxylic acid bisamide derivatives. The only structural difference between the claimed and prior art compounds and the claimed compounds is the number of carbons linking the amides. The court held that although the prior art compounds were not true homologs or isomers of the claimed compounds, the similarity between the chemical structures and properties is sufficiently close that one of ordinary skill in the art would have been motivated to make the claimed compounds in searching for new pesticides.). See MPEP 2144.09 (111).
Guided by the teaching of Podyminogin et al, one skilled in the art would be able to make similar compounds by making homologs of the known compound. The motivation would be to prepare similar compounds that are pharmacologically active. The instant obviousness rejection is based on the close structural similarity of the instantly claimed compounds to the prior art compounds and the common utility shared among the compounds. There is an expectation among those of ordinary skill in the art that similar structural compounds will have similar properties and that modification of a known structure is mere experimentation within the means of a skilled artisan. See MPEP 2144.09(I). Therefore, claims 1-36 are rejected as obvious over the prior art.

Sizovs et al., carbohydrates have been investigated and developed as delivery vehicles for shuttling nucleic acids into cells, see Abstract. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the composition taught by Podyminogin et al. by including the carbohydrate (a saccharide) taught by Sizovs et al. for delivering the RNA cleaving molecules into the cells. One would have been motivated because Sizovs et al., carbohydrates have been investigated and developed as delivery vehicles for shuttling nucleic acids into cells, see Abstract.  One would reasonably expect the inclusion of the carbohydrate of Sizovs et al. to deliver the  RNA cleaving molecules taught by Podyminogin into the cells in order to cleave RNA for arresting the expression of certain cellular genes with success. 
With respect to “disease or condition limitations”, said limitations appear to be the property of the composition/medicament. Since the obvious structure recited in the reference is substantially identical to that of the claim, said claimed property (i.e. disease or condition) is presumed to be present. In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed composition is different from those taught by the prior art and to establish patentable differences. See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. 1989).
	Applicant’s argument and Response to Applicant’s argument
Applicant argues that Podyminogin does not teach or suggest pharmaceutical compositions or therapeutic uses for the compounds. There is nothing in Podyminogin to suggest that a RNA cleaving compound would be pharmaceutically useful. Indeed, RNA cleaving compounds are generally toxic, and the skilled person would not expect compounds having such activity to be therapeutically useful. In contrast, the presently claimed invention is based, at least in part, on providing biocompatible heterocyclic metal ion chelators that are surprisingly non-toxic and suitable for use as a medicament for the treatment of various diseases. In response, the Examiner finds Applicant’s argument not persuasive. Podyminogin clearly teaches that the RNA cleaving compounds can find a variety of important applications in molecular biology, in development of new therapeutics, and for arresting the expression of certain cellular genes and irreversible inactivation of nucleic acids of infectious diseases, see page 5950 and first paragraph under Introduction Section. While some RNA cleaving compounds may be generally toxic, Applicant has not provided any evidence that compounds I and II are toxic at every dose since toxicity is dose dependent. The compounds taught by Podyminogin as having RNA cleaving properties for new therapeutics entail pharmaceutical composition. Moreover, the claim only requires the compound of the formula (I) and a pharmaceutically acceptable excipient such as a carbohydrate or a cellulose derivative. Since carbohydrates have been investigated and developed as delivery vehicles for shuttling nucleic acids into cells, see Abstract of Sizovs et al., one would reasonably expect the addition of a carbohydrate with the RNA (nucleic acid) cleaving compounds (I) and (II) of Podyminogin to effectively deliver these compound into the cells for the purpose of Podyminogin with success.  
 

Conclusion
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN P CORNET/             Primary Examiner, Art Unit 1628